DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2008/0279515 (hereinafter “Bickham”) in view of US 2013/0243381 (hereinafter “Hayashi”).

Bickham does not explicitly teach that the multicore optical fiber comprises a circular cross-sectional shape and a common cladding surrounding the first core and the second core. Hayashi teaches a multicore optical fiber having a circular cross-sectional shape (Fig. 1), first and second cores (110), each surrounded by an inner cladding (120) and an outer cladding (130), and a common cladding (140) surrounding the first and second cores (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Bickham so as to explicitly contain the common cladding of Hayashi. The motivation would have been to improve light confinement within the cores.




The additional features appear to involve either mere duplication of parts or mere optimization. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the parts of the optical fiber of Bickham and to optimize the dimensions and optical properties thereof. The motivation would have been to improve bending loss characteristics (par. [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bickham in view of Hayashi as applied to claim 1 above, and further in view of US 2020/0192023 (hereinafter “Brown”).
	Bickham in view of Hayashi renders obvious the limitations of the base claim 1. Bickham does not explicitly teach a ribbon cross-sectional shape. Brown teaches a multicore optical fiber (200) comprising cores (16), each comprising an inner cladding (20) and an outer cladding (30), the cores held together in a ribbon configuration via a common cladding (210). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Bickham so as to comprise a ribbon cross-sectional shape. The motivation would have been to allow for a high density of optical fiber cores (par. [0002]).
	

The additional feature appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the dimensions and optical properties of the optical fiber of Bickham. The motivation would have been to improve bending loss characteristics (par. [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883